Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  AISHIA PETERSEN,

         Plaintiff,

  v.

  ALDI, INC.,

        Defendant.
  __________________________________/

                              COMPLAINT FOR INJUNCTIVE RELIEF


         COMES NOW, Plaintiff Aishia Petersen (“Plaintiff “or “Petersen”), by and through

  undersigned counsel, files this Complaint and sues Defendant, ALDI, INC., for Permanent

  Injunctive Relief pursuant to Title III of the Americans with Disabilities Act of 1990, as

  amended, 42 U.S.C. §§s 12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR

  Part 36 Regulations. Plaintiff state as follows:

                                          INTRODUCTION

         1. This Court has jurisdiction over this case based on federal question jurisdiction, as

  provided in 28 U.S.C. §1331 and the provisions of the Americans with Disabilities Act,

  (hereinafter, “ADA”).

         2. Plaintiff is a visually impaired and legally blind person (disabled) who requires

  assistance through screen-reading to navigate and communicate with business through the

  internet and its innumerous applications using her browser in her mobile phone. Plaintiff uses

  the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

  Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                     1
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 16




         3.Plaintiff brings this action against Defendant for providing a digital business mobile

  application (running on mobile devices such as Iphone) that is not fully accessible usable by

  visually impaired consumers. The mobile application at issue is available to customers for

  download on customers mobile phones (“mobile app”).

         4. Defendant developed the mobile app and had an option during development to make

  fully accessible to screen-readers, but opted not to do so. Accessibility is an optional feature in

  mobile app development. Iphone (Apple) platform offers developers accessibility tools to aid

  them in creating an accessible user experience for all users, including those with a disability or

  impairment.

         5. The Defendant distributes its mobile application to millions of customers through their

  phone in the App store for IPhones.

         6. Defendant offers its mobile app to the general public from which it sells a variety of

  grocery food and bevarage. Consumers require the ability to purchase goods and services

  anytime and from anywhere, even on the go. Defendant’s mobile app allows mobile device

  users to shop on a mobile platform through an internet connection to Wi-Fi or cellular data so

  that users can make purchases, locate stores, and explore product offerings on the go.

         7. Defendant has subjected itself to the ADA because Defendant’s app is offered as a

  tool to communicate between the business and consumers to sell its products from its brick and

  mortar stores, which are places of public accommodation. As a result, the app must interact with

  Defendant’s stores and the public, and in doing so must comply with the ADA, which means it

  must not discriminate against individuals with disabilities and may not deny full and equal

  enjoyment of the goods and services afforded to the general public.




                                                   2
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 16




         8. In the statutory text, Congress determined that "individuals with disabilities

  continually encounter various forms of discrimination," including "communication barriers". 42

  U.S.C. § 12182(a).

         9. Blind and visually impaired consumers must use the assistive technology on the

  mobile phone to access business mobile app content. The mobile app must be designed and

  programmed to work with the assistive Accessibility feature available on the Apple IPhones,

  and Android phone (Google and Samsung). Defendant’s mobile application, however, contains

  digital barriers which limit the ability of blind and visually impaired consumers to access it.

         10. Defendant’s mobile application is not fully or equally accessible to blind or visually

  impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a permanent

  injunction to cause a change in ALDI, INC. (“Defendant” or “ALDI”) policies, practices and

  procedures so that Defendant’s mobile application will become, and remain, accessible to blind.

  Plaintiff seeks injunctive relief, attorneys’ fees and costs, including, but not limited to, court

  costs and expert fees, pursuant to Title III of the Americans with Disabilities Act of 1990, as

  amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C.

  2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

         11. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices

  to overcome barriers in communicating with people who have visual and hearing impairments,

  among other things. See 42 U.S.C. 12103(1).

         12. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's

  Title III regulations require public accommodations to "furnish appropriate auxiliary aids and

  services where necessary to ensure effective communication with individuals with disabilities."

  28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader software,"




                                                   3
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 16




  "magnification software," and "accessible electronic and information technology" as among the

  auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

         13. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA

  Amendments Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design,

  construct, maintain, and operate its mobile application to be fully and equally accessible to and

  independently usable by Plaintiff, constitutes in Defendant’s denial of full and equal access to

  its mobile app, and therefore denial of its products and services offered thereby in conjunction

  with its physical location(s), resulting in a violation of Plaintiff’s rights under the Americans

  with Disabilities Act (“ADA”).

         14. Defendant owns and operates the mobile e-commerce application and several

  ALDI’s stores that are located in Florida.

         15. This case arises out of the fact that Defendant ALDI has operated its business in a

  manner and way that effectively excluding individuals who are visually impaired from access to

  Defendant mobile e-commerce application based upon Defendant’s failure to provide auxiliary

  aids and services for effective communications.

         16. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

         17. Plaintiff, a legally blind person, is impeded to access and communicate with

  Defendant effectively and timely such that allowing access to Defendant’s various business

  locations; as such impediment as rendered Defendant’s physical places of accommodation not

  fully accessible to the visually impaired.

         18. Plaintiff has downloaded and attempted to patronize Defendant’s mobile application

  in the past and intends to continue to make further attempts to patronize Defendant’s mobile

  app. Plaintiff would like to pre-shop Defendant’s merchandise and learn about sales or discounts




                                                    4
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 16




  before going to Defendant’s brick and mortar location. However, unless Defendant is required

  to eliminate the access barriers at issue and required to change its policies so that access barriers

  do not reoccur on Defendant’s app, Plaintiff will continue to be denied full and equal access to

  the app as described and will be deterred from fully using Defendant’s app or shopping at the

  physical locations.

         19. Plaintiff continues to attempt to utilize the Defendant’s mobile app and plans to

  continue to attempt to utilize the app in the near future for upcoming holidays and general

  purchase.

         20. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

  result of the discriminatory conditions present at Defendant’s mobile application. By continuing

  to operate its mobile app with discriminatory conditions, Defendant contributes to Plaintiff’s

  sense of isolation and segregation and deprives Plaintiff the full and equal enjoyment of the

  goods, services, facilities, privileges and/or accommodations available to the general public.

  Plaintiff is deprived of the meaningful choice of freely visiting and utilizing the same

  accommodations readily available to the general public and is deterred and discouraged from

  doing so. By maintaining an app with violations, Defendant deprives Plaintiff the equality of

  opportunity offered to the general public.

         21. Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the ADA.

         22. However, unless Defendant is required to eliminate the access barriers at issue and

  required to change its policies so that access barriers do not reoccur on Defendant’s mobile e-

  commerce application, Plaintiff will continue to be denied full access and discriminated.




                                                    5
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 16




                                   JURISDICTION AND VENUE

          23. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

  U.S.C. § 12188.

          24. Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

  substantial business in this judicial district where it has multiple physical locations.

          25. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

  this is the judicial district in which Defendant resides, and in which a substantial part of the acts

  and omissions giving rise to the claims occurred.

          26. Defendant is subject to personal jurisdiction in this District. Defendant has been and

  is committing the acts or omissions alleged herein in the Southern District of Florida that caused

  injury, and violated rights prescribed by the ADA to Plaintiff. This Court has personal

  jurisdiction over ALDI, pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, a

  substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred in the

  Southern District of Florida. Specifically, on several separate occasions, Plaintiff has been

  denied the full use and enjoyment of the facilities, goods, and services of Defendant’s mobile

  app in Florida. The access barriers Plaintiff encountered on Defendant’s mobile app have caused

  a denial of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on

  a regular basis from accessing Defendant’s mobile app. Plaintiff would like to become

  Defendant’s patron and access the Defendant’s mobile app in the near future but the barriers

  Plaintiff encountered on Defendant’s mobile app have impeded Plaintiff’s full and equal

  enjoyment of goods and services offered at Defendant’s brick-and mortar stores. Defendant

  ALDI is authorized to conduct, and is conducting, business within the State of Florida and

  within the jurisdiction of this court.




                                                     6
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 16




                                              PARTIES

         27. Plaintiff, Aishia Petersen, is and, at all times relevant hereto, is an Orlando, Florida

  resident. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

  member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

         28. Petersen is legally blind, and a member of a protected class under the ADA.

  Whereby, she has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h).

  Plaintiff was diagnosed with congenital glaucoma in both eyes by UM Health- Bascom Palmer

  Eye Institute, and consequently, is legally blind and the visual disability is permanent. Plaintiff

  is a legally blind individual who has a physical impairment that substantially limits the major

  life activity of seeing. Accordingly, she has a disability within the meaning of 42 U.S.C. §

  12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the

  meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104.

         29. Defendant ALDI owns, operates and maintains multiple stores called ALDI, within

  the Southern District of Florida, either through franchisees, affiliates, partners or other entities.

  Defendant’s store sells ALDI groceries merchandise to the public. Defendant also offers those

  items to the public through its mobile app. Defendant’s store and accompanying mobile app

  work collectively and are public accommodations pursuant to 42 U.S.C. § 12181(7)(E).

                                                FACTS

         30. Defendant is defined as a “Place of Public Accommodation" within meaning of Title

  III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,




                                                    7
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 8 of 16




  clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

  §12181(7)(E) and 28 C.F.R. §36.104(5).

         31. Each of Defendant ALDI’s grocery stores are open to the public and each is a Place

  of Public Accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation as “[A] … other sales establishment,” as defined by 42 U.S.C.

  §12181(7)(E); §12182, and 28 C.F.R. Part 36.

         32. ALDI’s stores offer for sale to the general public food and groceries.

         33. Defendant’s mobile application is offered by Defendant as a way for the public to

  communicate with ALDI merchandise. Defendant’s mobile app also permits the general public

  to order and purchase groceries, provides information about its products, and (among other

  things) provides: customer service, locate stores, buy food and beverage.

         34. A mobile app is a program that is downloaded and installed onto a user's mobile

  device, whereas a website is a site (place) on the internet where users visit it. The mobile

  application is saved on the smartphone, and in most cases an internet connection is optional in

  order to work. Both are ways of digital communication between the business and the users. A

  mobile app remains on the user's smartphone and is therefore ideal for frequent and repeated

  communication. Mobile app push notifications are small messages that pop up in a user's status

  bar to let them know about an upcoming deal, reminders, and more. Push notifications are very

  convenient way successful way for business to reach and monetize their customers.

         35. A blind person may give permission or consent to geolocation, push notifications and

  user’s data sharing to third party if the mobile application is accessible to screen-reader (audio

  voice unable).




                                                  8
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 9 of 16




         36. The mobile application is an integral part of the goods and services offered by

  Defendant’s store, because Defendant’s mobile app and its physical stores are heavily

  integrated, since the mobile application allows the public the ability to locate Defendant’s

  stores, retail locations and sells merchandise.

         37. The mobile application is an extension of defendant’s physical stores. By this nexus,

  between the store and the mobile application is characterized as a Place of Public

  Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(E) of the ADA.

         38. Defendant has control over its mobile application content, design and source-code.

  Defendant’s mobile app has a nexus to a place of public accommodation pursuant to 42 U.S.C. §

  12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

  disabilities have access to full and equal enjoyment of the goods and services offered on its app.

         39.Blind and visually impaired individuals may access mobile apps by using

  accessibility features in conjunction with screen reader software that converts text to audio.

  Screen reader software provides the primary method by which a visually impaired person may

  independently use the internet. Unless the app is developed and designed with Accessibility

  features to be accessed with screen reader software, visually impaired individuals are unable to

  fully access app and the information, products, and services available through the app.

         40. There are specific guidelines in place endorsed by the US Department of Justice in

  numerous U.S. District Courts. The international internet standards organization, W3C, has

  published WCAG 2.1 A (Web and mobile Content Accessibility Guidelines). WCAG 2.1

  provides widely accepted guidelines for making mobile apps accessible to individuals with

  disabilities and compatible with screen reader software.




                                                    9
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 10 of 16




          41. Plaintiff is legally blind and uses an Iphone that comes with “Voiceover” and

   Android “Talkback” screen reader (audio) feature in order to access internet mobile

   applications’ content. Plaintiff’s software is the most popular screen reader software utilized

   worldwide by visually impaired individuals for mobile phones.

          42. Despite attempts, Defendant’s mobile app did not fully integrate with Plaintiff’s

   mobile phone Accessibility screen-reader, nor was there any function within the app to permit

   access for visually impaired individuals through other means. Her shopping attempts were

   rendered futile because the app was inaccessible. Therefore, Plaintiff was denied the full use and

   enjoyment of the goods and services available on Defendant’s app as a result of access barriers

   on the mobile app. For example, products for sale and images have no description and audio is

   unavailable (weekly Ads); clickable items share the same on-screen location, multiple items

   have the same description label , items without zoom feature should be larger; touch target is too

   small, poor contrast; weekly email sign up - email form field with inaccurate audio (“text field”)

   it should be “enter email”. QR code reader does not give the blind directions to center code in

   the camera. Store locator map, the store icons have no label description (no audio).

          43. Defendant’s mobile application does not meet the WCAG 2.1 A level of

   accessibility. The mobile application should be accessible by keyboard only (no mouse or other

   pointing device). Multiple issues were found including: submits a form with errors then the error

   message(s) is visually displayed but is neither announced nor given focus; mobile app buttons

   do not have the proper roles and are not accessible to “Voiceover”(Iphone) and “Talkback”

   (Android phone).

          44. By failing to adequately design and program its mobile application to accurately and

   sufficiently integrate with mobile screen-readers, Defendant has discriminated against Plaintiff




                                                   10
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 11 of 16




   and others with visual impairments on the basis of a disability by denying them full and equal

   enjoyment of the app, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

          45. As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

   mobile application and suffered an injury in fact including loss of dignity, discrimination, and

   other tangible and intangible injuries.

          46. The barriers on the mobile application have caused a denial of Plaintiff’s full and

   equal access multiple times in the past, and now deter Plaintiff from attempting to use

   Defendant’s mobile app.

                              AMERICAN WITH DISABILITIES ACT

          47. The failure to access the information needed precluded Plaintiff’s ability to patronize

   ALDI’s stores because, as a blind individual, Plaintiff needs to plan her outings out in detail in

   order to have the proper financing for a venture, and insure that she arrives at a given location.

          48. Technology evolves, in these days, consumers are doing most of their shopping

   online. Defendant’s provision of an e-commerce mobile application is an essential part of the

   services offered and is no different than the customer service to the public as part of ALDI’s

   stores services, privileges and benefit to the public.

          49. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

   Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

   services where necessary to ensure effective communication with individuals with disabilities.”

           50. By this nexus, the Defendant’s mobile application is characterized as an intangible

   service, privilege and advantage provided by ALDI’s stores a Place of Public Accommodation

   as defined under the ADA, and thus its mobile application is an extension of ALDI’s services,




                                                     11
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 12 of 16




   privileges and advantages made available to the general public by Defendant through its retail

   brick and mortar stores.

           51. All Public Accommodations must ensure that their Places of Public Accommodation

   provide Effective Communication for all members of the general public, including individuals

   with disabilities. Binding case law increasingly recognize that private entities are providing

   goods and services to the public through the mobile application that operate as “Places of Public

   Accommodation” under Title III.

           52. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

   mobile app and avail themselves of the same privileges. Thus, the Plaintiff has suffered

   discrimination due to Defendant’s failure to provide a reasonable accommodation for Plaintiff’s

   disability.

           53. Notice to Defendant is not required as a result of Defendant’s failure to cure the

   violations.

           54. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

           55. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

   includes, among other things: a failure to make reasonable modifications in policies, practices or

   procedures, when such modifications are necessary to afford such goods, services, facilities,

   privileges, advantages or accommodations to individuals with disabilities, unless the entity can

   demonstrate that making such modifications would fundamentally alter the nature of such

   goods, services, facilities, privileges, advantages or accommodations; and a failure to take such

   steps as may be necessary to ensure that no individual with a disability is excluded, denied

   services, segregated or otherwise treated differently than other individuals because of the




                                                   12
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 13 of 16




   absence of auxiliary aids and services, unless the entity can demonstrate that taking such steps

   would fundamentally alter the nature of good, service, facility, privilege, advantage or

   accommodation being offered or would result in an undue burden. 42U.S.C. §

   12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a). Title III requires that “[a] public

   accommodation shall furnish appropriate auxiliary aids and services where necessary to ensure

   effective communication with individuals with disabilities.” 28 C.F.R. § 36.303(c)(1). The

   regulations set forth numerous examples of “auxiliary aids         and   services,”   including

   “…accessible electronic and information technology; or other effective methods of making

   visually delivered materials available to individuals who are blind or have low vision.” 28

   C.F.R. § 36.303(b).

        COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          56. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   Public Accommodations and requires Places of Public Accommodation to be designed,

   constructed, and altered in compliance with the accessibility standards established by Part 36

   Regulation.

           57. The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

   substantially limits the major life activity of seeing within the meaning of 42 U.S.C.

   §§12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff

   has not been afforded the goods, services, privileges and advantages that are provided to other

   patrons who are not disabled, and/or has been provided goods, services, privileges and

   advantages that are inferior to those provided to non-disabled persons. These violations are




                                                  13
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 14 of 16




   ongoing as Defendant has failed to make any prompt and equitable changes to its app and

   policies in order to remedy its discriminatory conduct.

          58. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove and this suit for injunctive relief is her only means to secure adequate

   redress from Defendant’s unlawful and discriminatory practices.

          59. Unlawful discrimination includes “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C.

   § 12182(b)(2)(A)(II).

          60. Unlawful discrimination also includes “a failure to take such steps as may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated

   or otherwise treated differently than other individuals because of the absence of auxiliary aids

   and services, unless the entity can demonstrate that taking such steps would fundamentally alter

   the nature of the good, service, facility, privilege, advantage, or accommodation being offered or

   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

          61. Defendant is in violation of the ADA by creating barriers for individuals with

   disabilities who are visually impaired and who require the assistance of interface with screen

   reader software to comprehend and access digital mobile applications. These violations are

   ongoing.

          62. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

   reasonable fee for services in the prosecution of this cause, including costs and expenses




                                                   14
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 15 of 16




   incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

   Defendant ALDI.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Aishia Petersen hereby prays judgment against Defendant

   “ALDI Inc” and requests the following injunctive relief permanently enjoin Defendant from

   any practice, policy and/or procedure which will deny Plaintiff equal access to, and benefit from

   Defendant’s services and goods, as well as the Court:

                  a. A Declaratory Judgment that at the commencement of this action Defendant

                  was in violation of the specific requirements of Title III of the ADA described

                  above, and the relevant implementing regulations of the ADA, in that Defendant

                  took no action that was reasonably calculated to ensure that its mobile

                  application is fully accessible to, and independently usable by, blind individuals;

                  b. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

                  36.504(a) which directs Defendant to take all steps necessary to brings its app

                  into full compliance with the requirements set forth in the ADA, and its

                  implementing regulations, so that its app is fully accessible to, and independently

                  usable by, blind individuals, and which further directs that the Court shall retain

                  jurisdiction for a period to be determined to ensure that Defendant has adopted

                  and is following an institutional policy that will in fact cause Defendant to

                  remain fully in compliance with the law;

                  c. That the Court enter an Order directing Defendants to continually update and

                  maintain their mobile application to ensure that it remains fully accessible to and

                  usable by visually impaired individuals;




                                                   15
Case 1:20-cv-24710-MGC Document 1 Entered on FLSD Docket 11/16/2020 Page 16 of 16




                 d. That the Court enter an award of attorney’s fees, costs and litigation expenses

                 pursuant to 42 U.S.C. § 12205; and Title III of the ADA Section § 36.505, and

                 e. The provision of whatever other relief the Court deems just, equitable and

                 appropriate.



   Dated this 16th day of November 2020.

                                               Respectfully submitted,




                                               ACACIA BARROS, ESQ.
                                               ACACIA BARROS, P.A.
                                               Fla. Bar No. 106277
                                               11120 N. Kendall drive, Suite 201
                                               Miami, Florida 33176
                                               Office Phone: 305-639-8381
                                               Mobile Phone: 786-319-0002
                                               Fax: 1786-364-7327
                                               Primary Email: ab@barroslawfirm.com
                                               Secondary Email: acaciabarros@hotmail.com
                                               Additional Email: paralegal@barroslawfirm.com

                                               Attorney for Plaintiff



                                    CERTIFICATE OF SERVICE

              I hereby certify that on this 16th day of November 2020 that the foregoing

   document has been filed using CM/ECF system and will       be    served   via   email   when

   Defendant/Defendant’s counsel enters an appearance.

                                                  /s/Acacia Barros
                                                  Attorney for Plaintiff
                                                   ACACIA BARROS, P.A.




                                                 16
